UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-35352 WELLESLEY BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 45-3219901 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 40 Central Street, Wellesley, Massachusetts (Address of principal executive offices) (Zip Code) (781) 235-2550 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerAccelerated filer Non-accelerated filerSmaller reporting company X (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoX As of May 1, 2015, there were 2,459,138 shares of the registrant’s common stock outstanding. WELLESLEY BANCORP, INC. Table of Contents Page No. Part I.Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of March 31, 2015 and December 31, 2014 1 Consolidated Statements ofComprehensive Income for the Three Months Ended March 31, 2015 and 2014 2 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended March 31, 2015 and 2014 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 29 Part II.Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures PART I.FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS March 31, 2015 December 31, 2014 (Dollars in thousands) Assets Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Certificates of deposit Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Loans, net Bank-owned life insurance Premises and equipment, net Accrued interest receivable Net deferred tax asset Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Noninterest-bearing $ $ Interest-bearing Short-term borrowings Long-term debt Accrued expenses and other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value; 1,000,000 shares authorized, none issued Common stock, $0.01 par value; 14,000,000 shares authorized, 2,459,138 shares issued and outstanding at March 31, 2015 andDecember 31, 2014, respectively 24 24 Additional paid-in capital Retained earnings Accumulated other comprehensive income Unearned compensation – ESOP ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 1 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended March 31, (Dollars in thousands except per share data) Interest and dividend income: Loans and loans held for sale $ $ Debt securities: Taxable Tax-exempt 46 44 Short-term investments and certificates of deposit 9 8 FHLB stock 16 12 Total interest and dividend income Interest expense: Deposits Short-term borrowings 3 5 Long-term debt Total interest expense Net interest income Provision for loan losses 50 Net interest income, after provision for loan losses Noninterest income: Customer service fees 31 34 Gain on sales of securities, net 16 Mortgage banking activities 52 22 Income on bank-owned life insurance 57 58 Wealth management fees 95 Miscellaneous 10 11 Total noninterest income Noninterest expenses: Salaries and employee benefits Occupancy and equipment Data processing FDIC insurance 93 68 Professional fees Advertising 83 93 Other general and administrative Total noninterest expenses Income before income taxes Provision for income taxes Net income Other comprehensive income: Net unrealized holding gainson available-for-sale securities Reclassification adjustment for net gains on sales of securities recognized in noninterest income ) Income tax expense ) ) Total other comprehensive income, net of tax 60 Comprehensive income $ $ Earnings per common share: Basic $ $ Diluted $ $ Weighted average shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Three Months Ended March 31, 2015 and 2014 Accumulated Additional Other Unearned Total Common Stock Paid-in Retained Comprehensive Compensation- Stockholders’ Shares Amount Capital Earnings Income ESOP Equity (Dollars in thousands) Balance at December 31, 2013 $
